Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Tsoucalas, J.), imposed March 10, 1980, upon his conviction of criminal possession of a weapon in the second degree, upon his plea of guilty, the sentence being an indeterminate period of imprisonment with a minimum of one and one-half years and a maximum of four and one-half years. The appeal brings up for review the denial of defendant’s application for youthful offender treatment. Sentence modified, as a matter of discretion in the interest of justice, by granting defendant’s application for youthful offender treatment and reducing the sentence imposed to an indeterminate period of imprisonment with a minimum of one year and a maximum of three years. Under the facts of this case, there are sufficient “mitigating circumstances” to make defendant eligible for youthful offender treatment (see GPL 720.10, subd 3, par [i]). In our view, defendant should have been adjudicated a youthful offender and a sentence of one to three years’ imprisonment imposed. O’Connor, Brown and Rubin, JJ., concur.